Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

FINAL REJECTION
	The rejection under 35 USC 112 (b) is withdrawn in view of the amendments to the claims.

Claim Rejections 
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless —
(a)(1) the claimed invention was patented, described in a printed publication, or in
public use, on sale or otherwise available to the public before the effective filing
date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or
in an application for patent published or deemed published under section 122(b),
in which the patent or application, as the case may be, names another inventor and
was effectively filed before the effective filing date of the claimed invention. 

Claims 1-2, 4, 5, 8 and 11 are rejected under 35 USC 102 (a((2) as being anticipated by Hahn, Il et al (US 4,956,643).
Regarding to claim 1, Hahn, II et al discloses the circuit as shown on Figure 1 comprising:
-a first filter (14) that is in a first path and that has a pass band comprising frequencies in a first inherent frequency band, the first path connecting a common terminal (11) and a first input- output terminal;
-a second filter (16) that is in a second path and that has a pass band comprising frequencies in a second inherent frequency band, the second path connecting the common terminal (11) and a second input.
- output terminal, and the second frequency band being different from the first frequency band; and
-a phase adjustment circuit (15) comprising an input terminal connected to the first path and an output terminal connected to the second path, the phase adjustment circuit being configured to adjust a phase of a signal in the first frequency band that is input from the first path and to output a signal having a phase different from the phase of the signal in the first frequency band to the output terminal, wherein the first path and the second path are configured to pass received signals.
Regarding to claim 2, wherein: the input terminal is connected between the common terminal and the first filter (14); and the output terminal is connected between the common terminal
and the second filter (16).
Regarding to claim 4, wherein the phase adjustment circuit (15) comprises a phase shifter.
Regarding to claim 5, wherein the phase adjustment circuit (15) comprises a delay circuit, see the Abstract.
 Regarding to claim 8, wherein the phase adjustment circuit (15) is configured to variably adjust the phase of the signal in the first frequency band.


Claim Rejections - 35 USC $103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the
claimed invention is not identically disclosed as set forth in section 102, if the
differences between the claimed invention and the prior art are such that the
claimed invention as a whole would have been obvious before the effective filing
date of the claimed invention to a person having ordinary skill in the art to which
the claimed invention pertains. Patentability shall not be negated by the manner in
which the invention was made.

 Claims 6-7 are rejected under 35 USC 103 (b) as being unpatentable over Hahn, III et al (US 4,956,643).
Hahn, III et al disclose the circuit with all limitations of the claimed invention as stated
above but fails to disclose that: - wherein the phase adjustment circuit comprises an inverting circuit as called for in claim 6. -wherein the phase adjustment circuit comprises a balun as called for in claim 7.


Claims 1-2, 4-9 and 11 are rejected under 35 USC 103 (b) as being unpatentable over Desclos et al (US 9,172,422) in view of Hahn, III et al (US 4,956,643).
Regarding claims 1 and 11, Desclos et al disclose the circuit as shown on Figures 5-6 comprising:
-a first filter (620) that is in a first path and that has a pass band comprising frequencies in a first frequency band, the first path connecting a common terminal (604) and a first input-output terminal;
-a second filter (612) that is in a second path and that has a pass band comprising frequencies in a second frequency band, the second path connecting the common terminal and a second input- output terminal, and the second frequency band being different from the first frequency band; and
-a phase adjustment circuit (632-638) comprising an input terminal connected to the first path and an output terminal connected to the second path, the phase adjustment circuit being configured to adjust a phase of a signal in the first frequency band that is input from the first path and to output a signal having a phase different from the phase of the signal in the first

Regarding claim 2, wherein the input terminal of the phase shifter (636) is connected between the common terminal (604) and the first filter (620); and the output terminal is connected between the common terminal (604) and the second filter (622).
Regarding claim 4, wherein the phase adjustment circuit (632-638) comprises a phase shifter. Regarding claims 9-10, further comprising a first amplifier circuit (624) in the first path; and a second amplifier circuit(626) in the second path
Regarding claim 11, the circuit comprising:
-a radio frequency (628, 629) signal processing circuit configured to process a high-frequency signal transmitted or received by an antenna.
Desclos et al disclose the circuit with all limitations of the claimed invention as stated
above but fails to disclose that:
-the phase shifter is adjustable as combined in claims 1 and 11.
- wherein the phase adjustment circuit comprises an inverting circuit, the delay circuit and the balun as called for in claim 5-7.
Nevertheless, Hahn, III et al suggest to employ the adjustable phase shifter (15) as shown on Figure | for adjusting the phase shift of the input signal.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to employ the adjustable phase shifter in the circuit of Desclos et al as suggested by Hahn , III et al for the purpose of adjusting phase shift of the input signal.

Regarding claim 8, wherein the phase adjustment circuit of the modified circuit would variably adjust the phase of the signal in the first frequency band.

 Allowable Subject Matter
Claims 3 and 10 would be allowable if rewritten or amended to overcome the above
rejection under 35 USC 112 (b) and include all limitations of the base claims. These claims are allowed because the prior art of record fails to disclose that: -wherein the input terminal is connected between the first filter and the first input-output terminal; and the output terminal is connected between the common terminal and the second filter as combined in claims 3 and 10. 

Response to applicant’s arguments
The applicant argues that Hahn III et al does not teach a phase adjustment circuit comprising an input terminal connected to the first path and an output terminal connected to the second path. The Office action cites Fig. 1 as teaching a first filter 14 in a first path, a second filter 16 in a second path, and a phase adjustment circuit 15 connected to a first path and a second path. However, the phase adjustment circuit 15 is connected in the second path. This is different than 
The arguments are not persuasive because Figure 1 of Han III et al clearly shows that the first filter (14) is connected to the common terminal, which the output of  the amplifier (12), through the first path;  the second filter (16) is connected to the common terminal through the second signal path; and the phase shifter (15) is connected between the common terminal and the second filter (16). Thus,  the phase shifter (15) is inherently connected to the first path.
The arguments that there is nothing in Desclos that describes a phase adjustment circuit comprising an input terminal connected to the first path and output terminal connected to the second path. The arguments are not persuasive because Figure 6 of Desclos clearly shows that the first filter (620) is connected to the common terminal (604) through the first path (Rx1);  the second filter (633) is connected to the common terminal (604) through the second signal path (Rx2); and the phase shifter (638) is connected between the common terminal (604) and the second filter (622). Thus,  the phase shifter (638) is inherently connected to the first path (Rx1).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH T. LE whose telephone number is (571) 272-1745. The examiner can normally be reached on Monday-Friday (7AM-8PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988. 

/DINH T LE/Primary Examiner, Art Unit 2842